Title: Proclamation on Ratification of the Convention with France, 21 December 1801
From: 
To: 


          Whereas a Convention for terminating certain differences, which had arisen between the United States of America and the French Republic, was concluded and signed by the Plenipotentiaries of the two nations, duly and respectively authorised for that purpose, and was duly ratified and confirmed by the President of the United States, with the advice and consent of the Senate, which convention so ratified is in the form following:
          [Text omitted.]
          And whereas the said Convention was on the other part ratified and confirmed by the first Consul of France in the form of which the following is a translation from the French language, to wit:
          Bonaparte, First Consul, in the name of the French People—The consuls of the Republic, having seen and examined the Convention concluded, agreed to, and signed at Paris, the 8th Vendemiaire, 9th year of the French republic, (30th September 1800) by the citizens Joseph Bonaparte, Fleurieu and Rœderer, counsellors of state, in virtue of the full powers which have been given to them to this effect, with Messieurs Ellsworth, Davie, and Murray, ministers plenipotentiary of the United States, equally furnished with full powers, the tenor of which convention follows: [Here follows a copy of the convention in the French language.]
          Approves the above convention in all and each of the articles which are therein contained; declares that it is accepted, ratified and confirmed, and promises that it shall be inviolably observed.
          
          The government of the United States having added in its ratification, that the Convention should be in force for the space of eight years, and having omitted the second article, the government of the French republic consents to accept, ratify & confirm the above convention, with the addition importing that the convention shall be in force for the space of eight years, and with the retrenchment of the second article: Provided that by this retrenchment the two states renounce the respective pretensions, which are the object of the said article.
          In Faith whereof these presents are given. Signed, countersigned & sealed with the great seal of the Republic, at Paris the twelfth thermidor, ninth year of the Republic (31st July 1801.)
          (Signed) BONAPARTE.The Minister of Exterior Relations,(Signed) Ch. Mau. TalleyrandBy the First Consul,The Secretary of State.(Signed) Hugues B. Maret.
          
            Which ratifications were duly exchanged at Paris on the 31st day of July in the present year, and having been so exchanged were again submitted to the Senate of the United States, who on the 19th day of the present month resolved that they considered the said Convention as fully ratified, and returned the same to the President for the usual promulgation. Now therefore to the end that the said Convention may be observed and performed with good faith on the part of the United States, I have caused the premises to be made public, and I do hereby enjoin and require all persons bearing office, civil or military, within the United States, and all others, citizens or inhabitants thereof, or being within the same, faithfully to observe and fulfil the said Convention and every clause and article thereof.
            In Testimony whereof I have caused the seal of the United States to be affixed to these Presents, and signed the same with my hand.
            Done at the City of Washington, the twenty-first day of December in the year of our Lord one thousand eight hundred and one, and of the sovereignty and independence of the United States the twenty-sixth.
            Th: Jefferson.
          
        